BARFIELD, Judge.
The record supports the trial judge’s findings, on remand from this court in Hingson v. State, 553 So.2d 768 (Fla. 1st DCA 1989), that the scoresheet was improperly scored, but that appellant was not influenced by the erroneous score in entering his plea to twenty years imprisonment. The trial judge- did not err in refusing to allow appellant to withdraw his plea, nor in resentencing him on remand to twenty years, a departure sentence under the corrected scoresheet, based upon that plea.
The trial judge’s refusal to allow appellant to withdraw the plea, and the resen-tence, are AFFIRMED. The case is REMANDED, however, for correction of the written sentence to conform to the trial judge’s oral pronouncement with respect to credit for time served.
ERVIN and ZEHMER, JJ., concur.